PER CURIAM.
Reversed and remanded for further proceedings. This is an appeal from a summary judgment entered in favor of the defendant in a malicious prosecution action. The appellant-plaintiff claimed, in a sworn pleading, that the appellee-defendant and a codefendant falsely told the police that the appellant tried to run them down. Charges were filed alleging appellant tried to run down appellee’s eodefendant but those charges were later dropped by the police. Based on the appellant’s sworn statement we believe an issue of fact exists as to whether appellee-defendant falsely and maliciously caused the appellant to be prosecuted for trying to run down the codefend-ant.
*189DOWNEY and ANSTEAD, JJ., concur.
LETTS, J., dissents without opinion.